Citation Nr: 1401357	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-04 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of a head injury, to include post-traumatic headaches, which are currently evaluated as 10 percent disabling.

2.  Whether the reduction of the rating from 10 percent to 0 percent for a service-connected painful scar on the scalp associated with residuals of a head injury was proper.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2008 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in September 2010.  The Veteran also testified before a Decision Review Officer (DRO) at the RO in June 2008.  Transcripts of these hearings are of record.  

In September 2012, the Board remanded the claim for an increase for residuals of a head injury for further development of the evidence.

The Veteran's head injury residuals disability previously has been characterized as residuals of a head injury, to include posttraumatic headaches and laceration scalp.  The Board has recharacterized the issue to exclude the scalp laceration, as that condition is separately service-connected as a painful scar on the scalp associated with the Veteran's head injury residuals.  This recharacterization ensures that the same manifestations of the scalp scar are not evaluated more than once under different Diagnostic Codes.  See 38 C.F.R. § 4.14 (2013).

The Board's September 2012 Remand also remanded claims of service connection for a left foot/ankle disability and a left knee disability for further development.  In May 2013, the RO granted service connection for the claimed disabilities.  

In a separate September 2012 Remand, the Board remanded a claim seeking entitlement to a clothing allowance for the year 2010.  In December 2013, the Veteran was notified in a Supplemental Statement of the Case (SSOC) that the Agency of Original Jurisdiction (AOJ) was granting his application for a 2010 clothing allowance.  

As the benefits sought on appeal in the claims regarding a left foot/ankle disability, a left knee disability, and a clothing allowance for 2010 have been granted, these issues are no longer before the Board and will not be addressed further herein.  

The matter of whether the reduction of the rating for a painful scar on the scalp was proper is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's residuals of a head injury have been manifested by subjective complaints of headaches; there has been no evidence of any purely neurological disabilities related to the head injury residuals.

2.  The memory, attention, concentration, and executive functions facet of the Veteran's residuals of a head injury are manifested by complaints of mild loss of memory, but without objective evidence on testing.

3.  From October 23, 2008, the Veteran's residuals of a head injury have been manifested by migraine type headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months; the residuals have not been more nearly approximated by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a head injury, prior to and from October 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

2.  The criteria for a separate disability rating of 30 percent for migraine headaches, from October 23, 2008, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8045, 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was issued a VCAA letter in February 2007, which was prior to issuance of the October 2007 rating decision on appeal.  This letter specifically advised him of the evidence needed to substantiate his increased rating claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  It also described in detail how VA assigns disability ratings and effective dates for awards.  Thus, this letter complied with VA's duty to notify under 38 C.F.R. § 3.159(b). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the reports of August 2007, June 2009, and January 2013 VA examinations; VA treatment records from May 2006 to September 2013; multiple lay statements; and the transcripts of the June 2008 DRO hearing and September 2010 hearing before the undersigned.  

The Board's September 2012 Remand requested that the AOJ, with any needed assistance from the Veteran, obtain and associate with the claims file records regarding Workers' Compensation benefits and the Veteran's leave and employment physicals or doctors' notes with the U.S. Postal Service.  In October 2012, the AOJ sent the Veteran a letter requesting these records or a VA Form 21-4142, Authorization and Consent to Release Information to VA, for these records, so VA could obtain them on the Veteran's behalf.  In October 2012, the Veteran responded by submitting VA Form 21-4142 and private records for treatment for disabilities unrelated to residuals of a head injury.  The Veteran did not otherwise respond indicating that there were any records outstanding regarding his residuals of a head injury.  Therefore, it appears that all relevant evidence regarding his increased rating claim has been obtained and neither the Veteran nor his representative has identified any other evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's September 2012 Remand directives, the AOJ attempted to obtain the previously identified records and a VA examination was conducted for residuals of a head injury in January 2013.  This VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the opinion requested by the September 2012 Remand.  The appeal was readjudicated by a May 2013 SSOC.  The Board therefore concludes that there was substantial compliance with the entirety of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the June 2008 DRO hearing and the September 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the AOJ and the Board and that the AOJ hearing official and the Board's Veterans Law Judge have duties to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at both the June 2008 DRO hearing and at the September 2010 Board hearing, the DRO and the undersigned set forth the issues to be discussed at the separate hearings, focused on the elements necessary to substantiate the claim for increase, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during either of these hearings, nor have they identified any prejudice in the conduct of the hearings.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating for Residuals of a Head Injury

The Veteran was initially granted service connection for residuals of a head injury in a May 1993 rating decision, with a 10 percent evaluation effective September 29, 1992.  In December 2006, the Veteran filed a claim for increase.  In October 2007, the RO denied the claim for increase.  The Veteran appealed the denial of the continuation of the 10 percent rating for residuals of a head injury alleging that his residuals are more severe.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's residuals of a head injury have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  During the course of this appeal, this Diagnostic Code was revised effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54,693, 54,693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.").  The Veteran's claim for increase was filed prior to that date in December 2006.  However, a veteran whose residuals of head injury were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, is permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2013).  The Veteran has requested such a review in conjunction with his increased rating claim.  See Board Hearing Tr. at 3.  The effective date of any increase based on the new rating criteria will not be earlier than the effective date of the final rulemaking.  73 Fed. Reg. at 54,693.  Therefore, from the effective date of this revision, the Veteran is entitled to evaluation under the revised criteria.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will discuss the pre- and post-October 23, 2008 criteria and their applicability in turn.

A.  Criteria Effective prior to October 23, 2008

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. following trauma to the brain were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  Purely subjective complaints, such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma were rated as 10 percent disabling, and no more under Diagnostic Code 9304.  The criteria stated that the 10 percent rating would not be combined with any other rating for a disability due to brain trauma and that ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

As explained in detail below, the Veteran's symptoms of residuals of a head injury are manifested by headaches and complaints of memory loss.  Thus, the 10 percent rating for purely subjective complaints most nearly approximates his level of disability under the criteria effective prior to October 23, 2008.  The record does not contain any evidence reflecting a diagnosis of multi-infarct dementia associated with brain trauma.  Notably, at the September 2010 Board hearing, the Veteran specifically testified that he had not been diagnosed with multi-infarct dementia.  Board Hearing Tr. at 3.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent for purely subjective complaints related to his head injury residuals.  

Prior to October 23, 2008, Diagnostic Code 8045 clearly stated that the 10 percent rating for subjective complaints, such as headaches, could not be combined with any other rating for a disability due to brain trauma.  Hence, since the subjective complaint of headaches was considered in the assigned 10 percent rating, a separate rating for migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 was not available under the criteria effective prior to October 23, 2008. 

Additionally, the record does not reflect that the Veteran has a purely neurological disability, such as hemiplegia, warranting evaluation under the diagnostic codes specifically dealing with such disability.  The record shows that the Veteran is unable to arch his right eyebrow and has some facial asymmetry; however, a preponderance of the medical evidence is against a finding that this disability is related to his residuals of a head injury.  

Specifically, an October 2002 VA treatment record notes that the Veteran could not arch his right eyebrow.  His facial grimace, smile, and clenching of his teeth were all normal.  The physician indicated he did not believe the eyebrow inability was neurologic; however, he ordered a CT scan as a precaution.  The CT scan results were negative for any neurological problems.

On June 2009 VA neurological examination, the Veteran reported suddenly developing a right Bell's palsy after his in-service accident.  Examination revealed he was unable to arch his right eyebrow.  The examiner diagnosed a partial Bell's palsy to the right side of the face and stated that it was unrelated to the head injury residuals.  

On January 2013 VA examination, physical examination revealed minimal asymmetry with raising the eyebrow on the right side.  The examiner noted the June 2009 VA examiner's report that the Veteran had indicated this occurred after the in-service accident.  However, the January 2013 VA examiner, whose report reflects a full review of the claims file, including the Veteran's service treatment records, indicated that this disability was first noticed in 2002, but the Veteran's head injury was in 1986.  The examiner noted that per Department of Defense guidelines, symptoms of mild TBI usually resolve in six to eighteen months.  Therefore, the examiner concluded that it was unlikely the asymmetry was due to the Veteran's head injury.  

In considering this evidence, the Board concludes that the Veteran's right facial asymmetry is not a neurological disability related to his residuals of a head injury.  The various physicians who have evaluated the Veteran and conducted neurological testing have concluded that this asymmetry is not related to his head injury residuals.  The Board places the most weight of probative value on the January 2013 VA examiner's opinion, as it reflects that pertinent service treatment records and earlier evaluations of the condition were reviewed, and explains the rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  

Lay testimony from the Veteran at the September 2010 Board hearing indicates his belief that his inability to arch his right eyebrow is related to his head injury residuals.  Board Hearing Tr. at 14.  However, the question of whether this disability is due to the Veteran's head injury is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Shinseki, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Thus, the Veteran is not entitled to a separate rating under a different Diagnostic Code for any purely neurological disabilities.  

In summary, a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for residuals of a head injury under the criteria effective prior to October 23, 2008.

B.  Criteria Effective from October 23, 2008

The criteria for Diagnostic Code 8045 effective from October 23, 2008 provide that there are three main areas of dysfunction that may result from a traumatic brain injury (TBI) and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical (including neurological).  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  In this case, there is no evidence the Veteran experiences any emotional/behavioral or physical effects from his head injury residuals.  See, e.g., January 2013 VA examination report.  As discussed above, the competent evidence reflects that the Veteran's physical inability to arch his right eyebrow is not related to his head injury residuals.  Therefore, the Board will not further discuss the criteria related to these aspects of functioning.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be evaluated separately, rather than evaluated under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id. 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id., Note (2).

The record reflects the main symptoms of the Veteran's residuals of head injury are headaches of a migraine type.  As these headaches have a distinct diagnosis that can be evaluated under the separate Diagnostic Code 8100, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the Board will first consider whether the Veteran is entitled to a separate evaluation for migraine headaches.

1. Rating for Migraine Headaches

Diagnostic Code 8100 provides a 10 percent rating where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted where there are characteristic prostrating attacks occurring on average once a month over the last several months.  A higher 50 percent evaluation is available where there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

Based on the evidence of record, the Board concludes that manifestations of the Veteran's headaches most nearly approximate a 30 percent rating.  

On August 2007 VA neurological examination, the Veteran reported that his headaches occurred in no particular pattern, but happened about once or twice a week and lasted about twenty minutes.  The headaches were sharp over the occipital area radiating to the top of the head.  The Veteran usually sat still during the headaches instead of taking medication.  He indicated that the headaches caused no loss of function.

In his November 2007 Notice of Disagreement, the Veteran reported that when his headaches struck they were so severe as to be disabling.  He experienced throbbing, involvement of the whole head, and light sensitivity.

At the June 2008 DRO hearing, the Veteran testified that he got severe headaches about five to six times a month while he was at his postal worker job that caused him to stop working for about thirty to forty minutes.  DRO Hearing Tr. at 2.  If he was walking his postal route at the time of a headache, he had to stop and stand there because the pain incapacitated him.  Id.  If he was at home when these headaches occurred he would turn off the lights, lie down in bed, and close his eyes to deal with the pain.  Id.  He reported missing work about once or twice a month because of his headaches.  Id. at 4.  He indicated that after his supervisor wanted to write him up because of his long breaks, the Veteran told him that during his headaches he just could not do anything.  Id. at 3.

At the September 2010 Board hearing, the Veteran similarly testified that he experienced incapacitating headaches that lasted for thirty to forty minutes and that if he was working when the headaches occurred he had to stop working long enough to get himself together until the pain went away.  Board Hearing Tr. at 4, 8.  He also reported getting dizzy from the headaches, seeing white specks, and having blurred vision.  Id. at 6, 10-11.  He indicated these headaches occurred about two to three times a week.  Id. at 8.  He reported taking eight or nine days off because of the headaches and that he did not have any vacation days left.  Id. at 8-9. 

A February 2011 VA treatment record reflects the Veteran reported having more severe headaches typically two to three times a week that radiated from the occiput to the periorbital region (right more often than left).  He experienced photophobia, phonophobia, and throbbing in the right eye with the headaches.  He indicated that aspirin was of some benefit.  Sometimes his headaches lasted all day and he occasionally experienced blurred vision and nausea.  

On January 2013 VA TBI examination, the Veteran reported that he was currently having headaches daily; they lasted about thirty to forty minutes with pain of five on a ten pain scale.  He did not experience nausea or vomiting, but had photo and phono sensitivity.  He reported the headaches were prostrating in nature once a week for about five hours when he was at home.  If he was at work, he had to stop activity and call his supervisor.  He reported leaving work twenty times in the last twelve months because of his headaches.  The examiner concluded that he had mild to moderate posttraumatic headaches with migraine features and mild to moderate photo and phono sensitivity.

A May 2013 VA treatment note indicates the Veteran reported having about two headaches a week.  He stated that treatment with riboflavin was helping the headaches to be less severe.  In June and July 2013, he reported that his headaches were stable with his current medications and that he was not experiencing them as frequently as before.

This evidence reflects that the Veteran's headaches are most nearly approximated by symptoms of characteristic prostrating attacks occurring on average once a month over the last several months.  Therefore, the Veteran is entitled to a separate 30 percent rating under Diagnostic Code 8100.  

Although the evidence indicates the Veteran's headaches occur more frequently than on average once a month, as they have been shown to occur about two to three times a week, they have not been shown to be productive of severe economic inadaptability so as to warrant an even higher 50 percent rating under Diagnostic Code 8100.  The Veteran reported on January 2013 VA examination that he was experiencing headaches daily; however, he indicated that they were prostrating in nature for about five hours a week when he was at home, not at work.  He also reported having to leave work about twenty times over a one-year period as a result of the headaches.  At the September 2010 Board hearing he indicated that he had missed about eight or nine days of work because of his headaches, while at the June 2008 DRO hearing he reported missing work about once or twice a month.  DRO Hearing Tr. at 4; Board Hearing Tr. at 9.  Although this evidence reflects that the Veteran's headaches have interfered with his work, it does not reflect they have caused severe economic inadaptability, so as to more nearly approximate a higher 50 percent evaluation.  The Veteran is still able to perform and maintain his job as a postal worker with only minimal time off needed.  This level of impairment is contemplated by the 30 percent rating that is being assigned.  38 C.F.R. § 4.1 (2013).

The Board has also considered whether staged ratings under Diagnostic Code 8100 are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  Although the symptoms reported on January 2013 VA examination reflect an increase in the frequency of the Veteran's headaches, it does not reflect an increase in severity that would cause severe economic inadaptability.  Thus, the evidence does not more nearly approximate a higher 50 percent evaluation.  Accordingly, staged ratings are not warranted.

In summary, the evidence reflects the Veteran is entitled to a separate 30 percent rating for migraine headaches under Diagnostic Code 8100.  However, a preponderance of the evidence is against a finding that he is entitled to a higher 50 percent rating under this Diagnostic Code.

2. Rating Using the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified Table"

The Board will now consider whether the Veteran is entitled to a rating in excess of 10 percent under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified Table."

As noted above, there are 10 facets for consideration in this table.  Headaches are evaluated under the subjective symptoms facet.  Since the Veteran's headaches have a distinct diagnosis and the Board is granting a separate 30 percent rating for them under Diagnostic Code 8100, it would be inappropriate to also evaluate the Veteran under this facet; therefore, the Board will not discuss this facet further.  

Regarding the remaining facets, the Veteran does not have any demonstrated problems with judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehaviorial effects, communication, or consciousness.  Specifically, on January 2013 VA examination, the examiner tested these facets and concluded that the Veteran did not have any symptoms that reflected impairment in any of them as a result of his head injury residuals.  

For the facet of memory, attention, concentration, and executive function, at the September 2010 Board hearing, the Veteran reported that people at work sometimes told him that he forgot things.  Board Hearing Tr. at 7-8.  On January 2013 VA examination the Veteran got a score of 28 out of 30 on the Montreal Cognitive Assessment Test.  The examiner indicated the Veteran had some delayed recall as he was unable to recall "daisy" and his score on that aspect of the test was 4 out of 5.  However, the examiner concluded that the Veteran's immediate memory was intact.  Ultimately, the examiner found that the Veteran's overall test results were within the normal range.  The examiner did not indicate the Veteran had any functional impairment because of mild memory loss.  Therefore, at most, based on the Veteran's subjective complaints of memory loss, this facet warrants a level of impairment of 1 for complaints of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The record does not reflect that a higher level of impairment of 2 under this facet is warranted as there is no objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Level 1 impairment under this facet is equivalent to a 10 percent evaluation, which is the Veteran's currently assigned evaluation under Diagnostic Code 8045.  Thus, the evidence does not show that the Veteran is entitled to a higher evaluation for residuals of a head injury under Diagnostic Code 8045 as the evidence does not show that the Veteran's symptoms more nearly approximate level 2 impairment in this facet.  

The Board has considered whether staged ratings under Diagnostic Code 8045 are appropriate.  See Hart, 21 Vet. App. 505.  The symptomatology of the Veteran's residuals of a head injury as evaluated under Diagnostic Code 8045 have not undergone any significant increase or decrease so as to warrant a rating in excess of 10 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

In summary, for the reasons and bases expressed above, the Board has concluded that the criteria for a separate 30 percent rating, and no higher, have been met for migraine headaches as a residual of his head injury, from October 23, 2008, the effective date of the revised criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The appeal is granted to that extent.  

Regarding whether the Veteran is entitled to a higher rating under Diagnostic Code 8045, prior to and from October 23, 2008, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for residuals of a head injury, other than migraine headaches, under Diagnostic Code 8045, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013).  To that extent, the benefit sought on appeal is denied.



C.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's residuals of a head injury primarily involve migraine headaches and subjective complaints of mild memory impairment.  Diagnostic Code 8100 specifically contemplates migraine headaches with characteristic prostrating attacks occurring on average once a month, while Diagnostic Code 8045 contemplates subjective complaints of mild memory impairment.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from residuals of a head injury would be in excess of that contemplated by the rating provided by Diagnostic Code 8045 prior to October 23, 2008 and the separate ratings provided under Diagnostic Codes 8045 and 8100 from October 23, 2008; the Veteran's disability picture is not shown to be exceptional or unusual.  

Even if the Board were to conclude that the schedular evaluations were inadequate, the evidence does not show that the Veteran's residuals of a head injury present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  The record does not reflect that the Veteran has been hospitalized during the appeal period because of these residuals.  Regarding employment, the record shows that he has had to leave work about twenty times in the most recent one year period because of his migraine headaches and that his coworkers have indicated he is sometimes forgetful.  Additionally, at the September 2010 hearing, he reported having missed work about eight or nine times, while at the June 2008 DRO hearing he reported missing work about once or twice a month.  DRO Hearing Tr. at 4; Board Hearing Tr. at 8-9.  The record also reflects that when the Veteran experiences severe headaches, they usually last about thirty to forty minutes.  Although this evidence shows interference with employment throughout the appeal period, it does not reflect marked interference.  The Veteran is still working full time and functions well at his job the majority of the time.  Therefore, the interference with employment is contemplated by the assigned ratings and does not reflect an exceptional disability picture.  

Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  






ORDER

A separate 30 percent rating for migraine headaches as a residual of a head injury is granted from October 23, 2008, subject to the applicable laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for residuals of a head injury is denied.


REMAND

In February 2005, the RO granted a separate 10 percent rating for a painful scar on the scalp as related to the service-connected disability of residuals of a head injury, effective December 7, 2004.  In October 2007, the RO proposed to decrease the scar evaluation to 0 percent.  In a January 2008 rating decision, the RO reduced the evaluation to 0 percent, effective April 1, 2008.  However, in his January 2008 VA Form 9, Substantive Appeal, on the issue of entitlement to an increased rating for residuals of a head injury, the Veteran stated that the scar on his scalp was tender to the touch.  In July 2010, the RO sent the Veteran a letter asking him to clarify whether his January 2008 statement indicated disagreement with the reduction of the scar evaluation.  In July 2010, the Veteran responded that he did in fact disagree with this reduction.  

Following the submission of the aforementioned statement in July 2010 clarifying that the Veteran's January 2008 statement should be construed as a Notice of Disagreement (NOD), the AOJ has not issued a Statement of the Case (SOC) regarding the issue of whether the reduction of the rating for painful scar from 10 percent to 0 percent was proper.  In these circumstances, where an NOD is filed, but an SOC has not been issued, the Board must remand the claim for issuance of an SOC.  38 C.F.R. § 19.9(c) (2013); see Manlincon v. West, 12 Vet. App. 238 (1999).  




Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case as to the issue of whether the reduction of the rating for painful scar on scalp associated with residuals of a head injury from 10 percent to 0 percent was proper.  The Veteran should be advised of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).




____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


